








FIRST AMENDMENT TO SUBLEASE


(This “Amendment”) is made and entered into as of September 30, 2011, by and
between PDI, INC., a Delaware corporation with offices at 300 Interpace Parkway,
Parsippany, New Jersey 07054 (“Sublandlord”); and MEDASSETS NET REVENUE SYSTEMS,
LLC, a Delaware limited liability company with offices at 100 North Point Center
East, Suite 200, Alpharetta, Georgia 30022 (“Subtenant”).


WHEREAS, Sublandlord and MD-X Solutions, Inc. (“MD-X”) entered into a Sublease
dated June 18, 2007 (the “Original Sublease”), whereby Sublandlord subleased to
MD-X certain premises containing approximately 19,361 rentable square feet of
space (the “Original Subleased Premises”) located on the second (2nd) floor of
the building located at One Route 17 South in Saddle River, New Jersey (the
“Building”) and permitted MD-X to occupy and utilize a portion of Sublandlord's
existing data center space located on the second (2nd) floor of the Building
without obligation to pay Base Rent for same for a period of time; and


WHEREAS, at sometime or times subsequent to June 18, 2007, Sublandlord permitted
Subtenant, pursuant to Section 45 of the Original Sublease, to occupy and
utilize portions of Sublandlord's data center space on the second (2nd) floor of
the Building consisting of (a) 488 rentable square feet and (b) 1,341 rentable
square feet (the “Data Center Space”); and


WHEREAS, the Original Subleased Premises, the Data Center Space and the Third
Floor Space (as hereinafter identified) comprise a portion of the premises
leased by Sublandlord from VRS Saddle River LLC (“Prime Landlord”) under a
certain Standard Office Lease dated November 20, 2003 (the “Prime Lease”);
and    


WHEREAS, Subtenant is the successor-in-interest to MD-X and desires to sublease
additional space from Sublandlord consisting of the entire third (3rd) floor of
the Building; and


WHEREAS, Sublandlord and Subtenant have also agreed to amend and modify certain
provisions of the Original Sublease in connection therewith as hereinafter
provided.


NOW, THEREFORE, Sublandlord and Subtenant hereby agree with one another as
follows:


1.Defined Terms. Capitalized terms used herein shall have the meanings ascribed
to them in the Original Sublease except as otherwise defined herein. The
Original Sublease as amended by this Amendment is herein called the “Sublease.”


2.Third Floor Space. Commencing on the Third Floor Space Commencement Date (as
defined in Section 3 herein), Sublandlord hereby demises to Subtenant and
Subtenant hereby lets from Sublandlord the entire third (3rd) floor of the
Building comprising approximately 46,912 rentable square feet of space (the
“Third Floor Space”)

1

--------------------------------------------------------------------------------






as shown on Schedule A attached hereto. Hereafter, the Original Subleased
Premises, the Data Center Space and the Third Floor Space combined shall be
collectively referred to as the “Subleased Premises” and shall consist of
approximately 68,102 rentable square feet of space in the Building.


3.Term. The term of the lease of the Third Floor Space (the “Sublease Term”)
shall commence upon the earliest date (the “Third Floor Space Commencement
Date”) upon which all three (3) of the following events have occurred: (i)
execution of this Amendment by Sublandlord and Subtenant; (ii) delivery of
possession of the Third Floor Space by Sublandlord to Subtenant; and (iii)
receipt of Prime Landlord's written consent to this Amendment in accordance with
Section 22 hereof. The Sublease Term shall end at 11:59:59 p.m. on January 30,
2016 (which is the Expiration Date set forth in Section 2 of the Sublease).
Exclusive possession of the Third Floor Space shall be delivered to Subtenant on
or before the Third Floor Space Commencement Date.


4.Condition of Third Floor Space. Subtenant hereby acknowledges to Sublandlord
that as of the Third Floor Space Commencement Date, Subtenant is leasing the
Third Floor Space in “AS IS,WHERE IS” condition on that date; provided, however,
that possession of the Subleased Premises shall be delivered to Subtenant in
“broom clean” condition and free of all personal property other than Third Floor
Existing Furniture described on Schedule C attached hereto.


5.Permitted Use. The Third Floor Space shall be used for only for general
administrative, sales, service and training offices and uses ancillary thereto,
and no other uses shall be permitted.


6.Base Rent Payable for Third Floor Space. From and after the Third Floor Space
Commencement Date and continuing throughout the remainder of the Term of the
Sublease as amended by this Amendment, Subtenant shall pay to Sublandlord Base
Rent for the Third Floor Space alone as set forth below:


Period
Annual Base Rent
Monthly Base Rent
Third Floor Space Commencement Date - 5/31/2013
$—
$—
6/1/13-12/31/13
$780,000.00
$65,000.00
1/1/14-12/31/14
$792,000.00
$66,000.00
1/1/15-1/31/16
$840,000.00
$70,000.00



Annual Base Rent shall be payable in equal monthly installments, in advance, on
the first day of each calendar month to Sublandlord at its address stated in the
first paragraph of this Amendment.


7.Base Rent Payable for entire Subleased Premises. From and after the Third
Floor Space Commencement Date and continuing throughout the remainder of the
Term of the Sublease as amended by this Amendment, Subtenant shall pay to
Sublandlord Base Rent for the entire Subleased Premises (to include the amounts
set

2

--------------------------------------------------------------------------------






forth in Section 6 of this Amendment) as set forth below, and Section 3 of the
Sublease shall be hereby amended hereby accordingly:


Period
Annual Base Rent
Monthly Base Rent
Third Floor Space Commencement Date - 12/31/2013
$572,130.00
$47,677.50
6/1/13-12/31/13
$1,352,130
$112,677.50
1/1/14-12/31/14
$1,364,130
$113,677.50
1/1/15-1/31/16
$1,412,130
$117,677.50



Annual Base Rent shall be payable in equal monthly installments, in advance, on
the first day of each calendar month.


8.Rent Concession. As indicated in Sections 6 and 7 above, so long as Subtenant
shall not then be in default under any of the terms, covenants and conditions
contained in this Amendment beyond the expiration of any applicable notice
and/or cure period allowed by the Sublease, Subtenant shall not be required to
pay any Base Rent (the “Abatement”) for Third Floor Space during the period from
the Third Floor Space Commencement Date and May 31, 2013 (the “Abatement
Period”); provided, however, that during and for such Abatement Period,
Subtenant shall be required to pay electricity charges pursuant to Section 12 of
this Amendment hereof with respect to the Third Floor Space plus any other
Operating Expenses, any real property taxes and any other Additional Rents with
respect to the Third Floor Space. Subtenant acknowledges that the consideration
for the Abatement is Subtenant's performance of all of the covenants and
conditions in this Amendment on its part to be performed during the Sublease
Term with respect to the Third Floor Space. Therefore, if the Sublease, as
amended by this Amendment, shall be terminated on or before the Expiration Date
by reason of Subtenant's default beyond the expiration of any applicable notice
and grace period allowed by the Sublease in Subtenant's performance of all of
the covenants and conditions in this Amendment on its part to be performed
during the Sublease Term with respect to the Third Floor Space, the unamortized
portion attributable to the remainder of the Sublease Term as of the date of any
such default of the aggregate amount of all Base Rent at the rate of Sixty-Five
Thousand ($65,000) Dollars per month that would have been due and payable by
Subtenant during and for the Abatement Period but for the provisional Abatement
described above shall immediately thereafter be and become due and payable by
Subtenant to Sublandlord. In the event of Subtenant's failure to pay such
aggregate amount to Sublandlord, Sublandlord shall be entitled to the same
rights and remedies as are provided for in the Sublease with respect to the
non-payment of Base Rent. For avoidance of doubt, the aggregate amount of all
Base Rent at the rate of Sixty-Five Thousand ($65,000) Dollars per month that
would have been due and payable by Subtenant during and for the Abatement Period
but for the Abatement shall be amortized in equal monthly installments over the
period from the Third Floor Space Commencement Date through Expiration Date of
the Sublease Term.


9.Base Year for Third Floor Space. From and after the Third Floor Space
Commencement Date, the Base Year for the calculation of Subtenant's
Proportionate

3

--------------------------------------------------------------------------------






Share of increases in Operating Expenses and real property taxes for the Third
Floor Space only shall be 2011.


10.Base Year for Original Subleased Premises and Data Center Space. From and
after the Third Floor Space Commencement Date, the Base Year for the calculation
of Subtenant's Proportionate Share of increases in Operating Expenses and real
property taxes for the Original Subleased Premises and the Data Center Space
shall continue to be 2007.


11.Subtenant's Proportionate Shares. From and after the Third Floor Space
Commencement Date (to include but not limited to during the Abatement Period),


a.Subtenant's Proportionate Share for the Third Floor Space alone shall be
55.77%;


b.Subtenant's Proportionate Share of increases in Operating Expenses and real
property taxes for the Original Subleased Premises and the Data Center Space
shall remain 25.19%; and


c.Subtenant's Proportionate Share for the Original Subleased Premises, the Data
Center Space and the Third Floor Space combined shall be 80.96%, and Section 5
of the Sublease shall be amended hereby accordingly.


12.Tenant Electric. From and after the Third Floor Space Commencement Date (to
include but not limited to during the Abatement Period):


a.Subtenant's electric charge for the Third Floor Space shall be payable at the
rate currently being charged Subtenant pursuant to Section 6 of the Sublease.


b.Subtenant's electric charge for the Original Subleased Premises and the Data
Center Space shall continue to be payable at the rate currently being charged
Subtenant pursuant to Section 6 of the Sublease.


13.Parking. From and after the Third Floor Space Commencement Date, Subtenant,
at no additional charge, shall be allowed to use, in accordance with the Parking
Rules on Exhibit C to the Prime Lease, no fewer than two hundred and fifty seven
(257) parking spaces, thirty (30) of which shall be covered/reserved spaces, and
the rest of which shall be unreserved/uncovered parking spaces.


14.Existing Furniture. For the period from and after the Third Floor Space
Commencement Date, through the Third Floor Space Expiration Date, Subtenant
shall be permitted to use Sublandlord's existing furniture in the Third Floor
Space (the “Third Floor Existing Furniture”) which is more particularly
described on Schedule C attached hereto. Such Third Floor Existing Furniture
shall become the property of Subtenant without further action by the parties
hereto, and Subtenant shall remove all such Third Floor Existing Furniture from
the Subleased Premises at the expiration or sooner termination of the Sublease,
as amended by this Amendment. Further, during the

4

--------------------------------------------------------------------------------






Sublease Term, Subtenant shall have the right to reconfigure, discard and/or
modify the Third Floor Existing Furniture without liability to Sublandlord or
any obligation to restore, replace or surrender the same back to Sublandlord at
the end of the Sublease Term.


15.24-Hour Access. Subtenant shall be entitled to 24-hour, seven (7) day a week
access to the Building and the Subleased Premises, but this shall not be
construed as authorization to make use of any Building services beyond Building
Hours (as defined in Section 11.8 of the Prime Lease) without reimbursing Prime
Landlord for the cost thereof, and shall be subject to any governmental or
municipal laws and regulations with respect to said 24-hour, seven (7) day a
week access. Subtenant shall obtain said access by means of a card, key or other
similar means to be provided by Prime Landlord to afford access to the Building.
Subtenant may use a card or key system for access to its Subleased Premises
which is not compatible with the card or key system for access to the Building
provided it makes pass cards or keys available to Prime Landlord for use in
cases of emergency,


16.Security Deposit. Sublandlord and Subtenant acknowledge that Sublandlord
currently holds a letter of credit in the sum of $121,006.25 as a security
deposit for the Subleased Premises pursuant to Section 31 of the Sublease. Upon
execution and delivery of this Amendment by and to the parties, Subtenant shall
provide either a cash deposit or an additional letter of credit in the sum of
$75,000 in accordance with the terms of Section 31, so that Sublandlord will
hold the aggregate sum of $196,006.25 as a security deposit for the duration of
the Sublease Term, and Section 31 of the Sublease shall be amended hereby
accordingly.


17.Sublease Sections No Longer Applicable. From and after the Third Floor Space
Commencement Date (to include but not limited to during the Abatement Period),


a.Subject to compliance with Section 10(a) of the Sublease, Subtenant will, at
its sole cost and expense, independently manage any alterations, additions or
improvements to the Subleased Premises (“Subtenant's Improvements”).
Accordingly, Section 15(b) of the Sublease shall not be applicable to the Third
Floor Space being leased pursuant to this Amendment. Sublandlord or Prime
Landlord will contract to perform Subtenant's Improvements and to obtain bids
for all categories of work costing more than Twenty-five Thousand ($25,000) from
three contractors mutually acceptable to Prime Landlord, Sublandlord and
Subtenant, who shall select the contactor to do the category of work.


b.In connection with any consent required from Sublandlord pursuant to Section
35(a) of the Sublease, such consent will be needed only to confirm the
compatibility of any proposed subsubtenant with other occupants of the Building.


c.The net worth test specified in Section 35(b) of the Sublease will no longer
apply to any assignment of the Sublease or subletting of the Subleased Premises
by Subtenant covered by Section 35(b), and Subtenant will have the right to
retain all the profit, if any, therefrom.

5

--------------------------------------------------------------------------------






18.Signage. Sublandlord, at Sublandlord's sole cost and expense, shall provide
Subtenant with lobby directory signage and suite entry signage, in accordance
with the terms and conditions of Article 46 of the Prime Lease.


19.Notices. The text of the first paragraph of Section 28 of the Sublease is
hereby amended and restated in its entirety as follows:


“Except where otherwise required by statute, all notices given pursuant to the
provisions of this Sublease shall be in writing, addressed to the party to whom
notice is given and sent by one of the following methods: (i) hand delivery;
(ii) overnight commercial courier; or (iii) registered or certified mail, return
receipt requested, in a postpaid envelope as follows:”


Further, Sublandlord's and Subtenant's address for notices under the Sublease is
hereby updated as follows:


To Sublandlord:        PDI, INC.
Morris Corporate Center I, Building A
300 Interpace Parkway
Parsippany, New Jersey 07054
Attn: Patrick Kane


To Subtenant:        MedAssets Net Revenue Systems LLC
At the Subleased Premises
Attn: Jimmy Lynch


With a copy to:         MedAssets, Inc.
100 North Point Center East, Suite 200
Alpharetta, Georgia 30022
Attn: General Counsel


20.Brokers. Subtenant and Sublandlord represent and warrant to one another that
no broker except CresaPartners/New Jersey, L.L.C. and Square Foot L.L.C.
(collectively, “Broker”) was instrumental in consummating this Amendment and
that it had no conversations or prior negotiations with any broker other than
Broker concerning this Amendment. Subtenant and Sublandlord agree to indemnify
and hold each other harmless from any and all claims of other brokers and
expenses in connection therewith arising out of or in connection with the
negotiation of or the entering into this Amendment. Sublandlord agrees to pay
Broker a commission on account of this Amendment pursuant to a separate
agreement.


21.No Defaults. Subtenant represents and warrants to Sublandlord that
Sublandlord is not in default under any of its obligations under the Sublease,
and that, to the best of Subtenant's knowledge, Subtenant is not in default in
the performance of any of its obligations under the Sublease, and no event has
occurred which, with the passage of time or the giving of notice or both, would
constitute a default by either Sublandlord or Subtenant under the Sublease.
Sublandlord represents and warrants to Subtenant that

6

--------------------------------------------------------------------------------






Subtenant is not in default under any of its obligations under the Sublease, and
that, to the best of Sublandlord's knowledge, Sublandlord is not in default in
the performance of any of its obligations under the Sublease, and no event has
occurred which, with the passage of time or the giving of notice or both, would
constitute a default by either Sublandlord or Subtenant thereunder.


22.Ratification. As amended by this Amendment, the Original Sublease and all the
covenants, agreements, terms, provisions and conditions thereof shall remain in
full force and effect and are hereby ratified and affirmed. The covenants,
agreements, terms, provisions and conditions contained in this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns. In the event of any conflict between the terms contained
in this Amendment and the Original Sublease, the terms herein contained shall
supersede and control the obligations and liabilities of the parties.


23.Effectiveness. The submission of this Amendment by Sublandlord to Subtenant
for examination and/or execution does not constitute a reservation of, or option
for, the Third Floor Space, and this Amendment becomes effective only upon
execution and delivery thereof by Sublandlord and Subtenant.


24.Sublease Consent. This Amendment shall become effective only if and when the
written consent hereto of the Prime Landlord is obtained, in substantially the
form attached as Schedule B hereto. Sublandlord will submit this Amendment to
Prime Landlord for its consent within two (2) business days of Sublandlord's
receipt of all of the following: (a) this Amendment, executed by Subtenant; and
(b) a revised certificate of insurance, as required under Section 20 of the
Sublease. In the event Prime Landlord's consent is not obtained within
twenty-five (25) days after the date of Sublandlord's request, then either
Sublandlord or Subtenant shall have the right to send written notice to the
other stating that this Amendment shall be null and void and of no force or
effect, and thereafter neither party shall have any further obligation to the
other hereunder. Sublandlord agrees to notify Subtenant within one (1) business
day of its receipt of Prime Landlord's consent or non-consent. Subtenant agrees
to provide such information in connection with such request as the Prime
Landlord shall reasonably request.


25.Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute but one and the same instrument.


26.Contingency. This Amendment is contingent upon Subtenant terminating its
existing lease with AMB Properties (the “AMB Lease”) for its Mahwah, NJ office
on or before ________________, 2011 (the “Contingency Expiration Date”). In the
event Subtenant is unsuccessful in terminating the AMB Lease on or before the
Contingency Expiration Date, then Subtenant shall have the right to terminate
this Sublease, by sending written notice to Sublandlord, which notice must be
given, if at all, not later than July 8, 2011, and Sublandlord shall return to
Subtenant the first month's Rent and Additional Security Deposit and thereupon
neither party shall have any further

7

--------------------------------------------------------------------------------






obligations to the other. Notwithstanding the foregoing, Sublandlord shall have
the right to continue to market the Third Floor Space to other prospects through
and including the Contingency Expiration Date.






[TEXT AND SIGNATURES CONTINUE ON NEXT PAGE]

8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Sublandlord and Subtenant have hereunto executed this
Amendment as of the date and year first above written, and acknowledge the one
to the other that they possess the requisite authority to enter into this
transaction and to sign this Amendment.


PDI, INC., Sublandlord




BY:    /s/ Jeffrey Smith                    
NAME: Jeffrey Smith                             
TITLE: CFO                            




MEDASSETS NET REVENUE SYSTEMS, LLC,
Subtenant






BY:    /s/ Jonathan H. Glenn                
NAME: Jonathan H. Glenn                    
TITLE: Vice President and Secretary            











9

--------------------------------------------------------------------------------








SCHEDULE A


THIRD FLOOR SPACE







1

--------------------------------------------------------------------------------






SCHEDULE B


PRIME LANDLORD'S
CONSENT TO FIRST AMENDMENT TO SUBLEASE
THIS CONSENT TO FIRST AMENDMENT TO SUBLEASE (this “Consent”) dated as of
September 30, 2011, is made with reference to that certain First Amendment to
Sublease (the “Amendment”) dated as of August 22 , 2011 between PDI, INC., a
Delaware corporation (“Tenant”), and MEDASSETS NET REVENUE SYSTEMS, LLC, a
Delaware limited liability company (“Subtenant”), and is entered into by and
among the foregoing parties and MIREF SADDLE RIVER, LLC, a Delaware limited
liability company (“Landlord”), to witness the following:
WITNESS:
A.    Landlord and Tenant are parties to that certain Standard Office Lease and
Addendum thereto dated November 20, 2003 (hereinafter referred to collectively
as the “Prime Lease”) by and between VRS Saddle River LLC
(predecessor-in-interest to Landlord and herein referred to as “Original
Landlord”), as landlord, and Tenant, as tenant, respecting certain premises (the
“Demised Premises”) consisting of a portion of the building located at One Route
17 South, Saddle River, Bergen County, New Jersey (the “Building”).


B.    Tenant and Subtenant's predecessor-in-interest, MD-X Solutions, Inc.,
entered into that certain Sublease dated as of June 18, 2007 (the “Original
Sublease”) whereby Tenant subleased to Subtenant a portion of the Demised
Premises consisting of 19,361 rentable square feet located on the second floor
of the Building (the “Original Subleased Premises”) together with the right to
use in common with other tenants in the Building, their invitees, customers and
employees, the stairways, and all other general common facilities contained in
the Building.


C.    In connection with the Original Sublease, Original Landlord delivered to
Tenant and Subtenant that certain Consent to Sublease dated as of July 17, 2007
(the “Original Consent”), which Original Consent was agreed to and countersigned
by Tenant and Subtenant.


D.    Tenant and Subtenant are parties to the Amendment for the subleasing of an
additional portion of the Demised Premises (the “Additional Subleased
Premises”), (which, together with the Original Subleased Premises, are referred
to herein collectively as the “Subleased Premises”), (which Amendment, together
with the Original Sublease, are herein referred to collectively as, the
“Sublease”). As provided in Section 24 of the Amendment, it will not become
effective until the written consent of Landlord is received.


E.    Tenant and Subtenant have herewith presented the fully-executed Amendment
to Landlord for Landlord's approval.


NOW THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.    The Recitals set forth above hereby are incorporated by reference herein
as though fully set forth at length.


2.    Unless otherwise defined, all terms contained in this Consent shall, for
the

1

--------------------------------------------------------------------------------






purposes hereof, have the same meaning ascribed to them in the Prime Lease.


3.    Landlord consents to the amendment of the Original Sublease as set forth
in the Amendment, upon and expressly subject to the terms and conditions
hereinafter set forth, to each of which Tenant and Subtenant expressly agree.


4.    (a)    Neither the Prime Lease, the Original Sublease, the Amendment, the
Original Consent nor this Consent shall be deemed to grant Subtenant any right
whatsoever against Landlord. Subtenant hereby acknowledges and agrees that its
sole remedy for any alleged or actual breach of its rights in connection with
the Subleased Premises shall be solely against Tenant. Nothing contained herein
shall be deemed to enlarge or increase Landlord's obligations or decrease
Landlord's rights under the Prime Lease or the Original Consent, and all
covenants, agreements, terms, provisions and conditions of the Prime Lease and
the Original Consent are hereby mutually declared to be in full force and
effect, subject to the terms and conditions of this Consent.


(b)    The Sublease shall be subject and subordinate at all times to the Prime
Lease and to all of the covenants, agreements, terms, provisions and conditions
of the Prime Lease, the Original Consent and this Consent, and neither Tenant
nor Subtenant shall do or permit anything to be done in connection with the
Subtenant's occupancy of the Subleased Premises which would violate any of said
covenants, agreements, terms, provisions or conditions.


5.    This Consent shall not release Tenant or Subtenant from any existing or
future duty, obligation or liability to Landlord pursuant to the Prime Lease,
the Sublease or the Original Consent nor shall this Consent change, modify or
amend the Prime Lease or the Original Consent in any manner, except as otherwise
provided herein. Tenant is and shall remain primarily liable and obligated for
the payment of all rent and other amounts due and payable under, and the full
and prompt performance of all terms, provisions, agreements and covenants
contained in the Prime Lease, including the payment of all bills rendered by
Landlord for charges incurred by Subtenant for services and/or materials
supplied to the Subleased Premises. This Consent shall not be deemed as a
consent to any further subleases, additional subletting or additional amendment
to the Sublease, or to any assignment of either the Prime Lease or the Sublease,
each of which requires the consent of Landlord pursuant to the Prime Lease.


6.    (a)    In the event of a Lease Termination (as hereinafter defined) prior
to the expiration or earlier termination of the Sublease, Subtenant shall,
solely upon the request of Landlord, attorn to Landlord and recognize Landlord
as the Sublandlord under the Sublease upon the terms and conditions specified in
the Sublease for the then remaining term of the Sublease, and be bound to
perform all of the obligations imposed by the Sublease including, without
limitation, the obligation to pay all base rent and additional rent due under
the Sublease. In the event of such attornment, notwithstanding anything
contained in the Sublease to the contrary, the Prime Lease shall remain in full
force and effect with regard to the Sublease and the Subleased Premises,
Landlord shall furnish to Subtenant all of the facilities, services, or
utilities, and make repairs to the Subleased Premises in accordance with the
Prime Lease as if Subtenant were the named tenant therein and Subtenant shall
pay Landlord for the remainder of the term of the Sublease base rent and
additional rent at the rates set forth in the Sublease. Subtenant agrees to
execute and deliver at any time and from time to time, upon written request of
Landlord, any instruments which may be necessary or appropriate to evidence such
attornment. Landlord shall not: (i) be liable to Subtenant for any act, omission
or breach of the

2

--------------------------------------------------------------------------------






Prime Lease or the Sublease by Landlord or Tenant prior to the date of
attornment; (ii) be subject to any offsets, claims or defenses which Subtenant
might have against Tenant; (iii) be bound by any rent or additional rent which
Subtenant might have paid in advance to Tenant (unless such sums have been
received by Landlord); (iv) be bound to honor any rights of Subtenant with
respect to any security deposited under the Sublease, unless such security
deposit has been received by Landlord; (v) be bound by any change or
modification to the Sublease to which Landlord has not consented; (vi) be bound
by the provisions of Sections 8 or 9 of the Amendment prior to attornment; or
(vii) be bound by the provisions of Section 16 of the Amendment except to the
extent of any security deposit of Subtenant actually received by Landlord.
Tenant hereby agrees that in the event of a Lease Termination, Tenant shall
immediately pay or transfer to Landlord any security deposit, rent, or other
sums then held by Tenant in connection with the Sublease. This provision shall
survive the termination of the Sublease, the termination of the Original
Consent, the termination of this Consent and the termination of any such direct
lease.


(b)    “Lease Termination” means any event, which by voluntary or involuntary
act or by operation of law, might cause or permit the Prime Lease to: be
terminated, expire, be cancelled, be surrendered, be foreclosed against, be
rejected or otherwise come to an end, for any cause, other than by reason of
condemnation or destruction including, but not limited to: (i) a default by
Tenant or Subtenant under the Prime Lease of any of the terms or provisions
thereof; (ii) foreclosure proceedings brought by the holder of any mortgage or
trust deed to which the Prime Lease is subject; or (iii) the termination of
Tenant's leasehold estate by dispossession proceeding or otherwise.


(c)    Unless Landlord otherwise expressly requests Subtenant's attornment as
described above, upon a Lease Termination, the Sublease and the term and estate
thereby granted shall expire and come to an end as of the effective date of
Lease Termination, and Subtenant shall vacate the Subleased Premises on or
before such date. In case of the failure of Subtenant to so vacate, Landlord
shall be entitled to all the rights and remedies which are available to a
landlord against a tenant holding over after the expiration of a term, including
without limitation, Landlord's rights and remedies pursuant to the Prime Lease,
and Tenant and Subtenant shall remain primarily, jointly and severally liable
for any damages suffered by Landlord.


(d)    Subtenant waives the provisions of the Sublease, the Original Consent,
this Consent or any law now or hereafter in effect which may give Subtenant any
right of election to terminate the Sublease or to surrender possession of the
Subleased Premises in the event any proceeding is brought by Landlord to
terminate the Prime Lease.


7.    (a)    In addition to Landlord's rights under Section 6 hereof, in the
event Tenant is in default under any of the terms and provisions of the Prime
Lease, Landlord may elect to receive directly from Subtenant all sums due or
payable to Tenant by Subtenant pursuant to the Sublease, and upon receipt of
Landlord's written notice, Subtenant shall thereafter pay to Landlord any and
all sums becoming due or payable under the Sublease and Tenant shall receive
from Landlord a corresponding credit for such sums against any payments then due
or thereafter becoming due from Tenant. Landlord will apply any and all such
sums received from Subtenant first to the costs necessary to exercise its rights
pursuant to the Prime Lease, including cure of Tenant's default and then to
Tenant's outstanding rental and all other payment obligations under the Prime
Lease, in such order as Landlord, in its sole discretion, may determine. Tenant
hereby authorizes Subtenant to comply, without inquiry, with any such directive
received from Landlord, Neither the service of such notice nor the receipt of
such direct

3

--------------------------------------------------------------------------------






payments shall cause Landlord to assume any of the Tenant's duties, obligations
and/or liabilities under the Sublease, nor shall such event impose upon Landlord
the duty or obligation to honor the Sublease, nor subsequently to accept
Subtenant's attornment pursuant to Section 6(a) hereof.


(b)    In case of the violation by Tenant or Subtenant of any of the covenants,
agreements, terms, provisions or conditions hereof or of the Original Consent,
Landlord shall give written notice of such violation to Tenant and Subtenant,
and if such violation shall not be discontinued or corrected within a reasonable
time as specified in such notice, Landlord may, in addition to Landlord's other
remedies, revoke this Consent and the Original Consent. Reference in this
Consent to any particular remedy shall not preclude Landlord from any other
remedy at law or in equity or pursuant to the Prime Lease.


(c)    Tenant and Subtenant agree that if Subtenant breaches any term of the
Sublease, Landlord may, at its option and for its own sole benefit, exercise
against Subtenant all or any of the rights and remedies that Tenant has against
Subtenant at law, in equity or under the Sublease after written notice and
expiration of any cure period provided under the Sublease. Tenant acknowledges
that the exercise by Landlord of all or any of the foregoing rights and remedies
against Subtenant shall not preclude Landlord from pursuing any right or remedy
against Tenant. The exercise by Landlord against Subtenant of any or all of
Tenant's rights and remedies shall neither cause Landlord to assume any of
Tenant's duties, obligations and/or liabilities under the Sublease nor impose
upon Landlord the duty or obligation to honor the Sublease nor subsequently to
accept Subtenant's attornment pursuant to Section 6(a) hereof.


8.    Subtenant hereby acknowledges that it has read and has knowledge of all of
the terms, provisions, rules and regulations of the Prime Lease and agrees not
to do or omit to do anything which would cause Tenant to be in breach of the
Prime Lease to the extent applicable to the Subleased Premises. Any such act or
omission shall also constitute a breach of the Original Consent and this Consent
and shall entitle Landlord to recover any damage, loss, cost or expense which it
thereby suffers from Subtenant, whether or not Landlord proceeds against Tenant.


9.    In the event of any litigation between or among the parties hereto with
respect to the subject matter hereof, the unsuccessful party agrees to pay the
successful party all costs, expenses and reasonable attorneys' fees incurred
therein by the successful party, which shall be included as a part of the
judgment therein rendered.


10.    Tenant and Subtenant each hereby represents and warrants to Landlord that
the Original Sublease as amended by the Amendment contain the entire agreement
and understanding of Tenant and Subtenant with respect to the subject matter
thereof, specifically including, without limitation, all agreements concerning
rent and other consideration payable by Subtenant to Tenant for the Subleased
Premises. Tenant and Subtenant acknowledge and agree that Landlord is not a
party to the Sublease and is not bound by the provisions thereof, and,
notwithstanding the foregoing, the Sublease shall not be altered or amended in
any way without Landlord's prior written consent. Tenant and Subtenant further
jointly and severally represent and agree that Subtenant is financially
responsible, of good reputation, and engaged in a business which is in keeping
with the standards of Landlord in those respects for the Building and its
occupancy.


11.    Notices, requests, consents, approvals or other communications required
or desired to be given hereunder (including, but not limited to, a copy of any
notice of default by

4

--------------------------------------------------------------------------------






Tenant or Subtenant under the Sublease, notice of which default shall be given
to Landlord simultaneously by the non-defaulting party) shall be in writing and
may be sent by prepaid certified mail, return receipt requested or by personal
service (via a recognized overnight courier), and shall be effective upon
receipt or rejection of receipt by the addressee, addressed as follows:
To Landlord:
MIREF SADDLE RIVER, LLC
c/o Kwartler Associates, Inc.
2 North Street
Waldwick, New Jersey 07463
With a copy to:
McMORGAN & COMPANY
425 Market Street, Suite 1600
San Francisco, California 94105
Attn: Real Estate Department
To Tenant:
PDI, INC.
Morris Corporate Campus I, Bldg. A
300 Interpace Parkway
Parsippany, New Jersey 07054
Attn: Patrick Kane
 
and
 
PDI, INC.
Morris Corporate Campus I, Bldg. A
300 lnterpace Parkway
Parsippany, New Jersey 07054
Attn: General Counsel
With a copy to:
GREENBAUM, ROWE, SMITH & DAVIS llp
Metro Corporate Campus One
99 Wood Avenue South
Woodbridge, New Jersey 07095
Attn: Steven C. Delinko, Esq.
To Subtenant:
At the Premises
With a copy to:
MEDASSETS, INC.
100 North Point Center East, Suite 200
Alpharetta, Georgia 30022
Attn: General Counsel

Any party may change its address or add a party for notice by first giving
notice to all the other parties hereto in the manner hereinabove provided.
12.    Subtenant shall maintain, and shall cause its contractors and
subcontractors, as applicable, to maintain, during the term of the Sublease, all
those policies of insurance required to be maintained by Tenant under the Prime
Lease, and shall name Landlord, Tenant, Landlord's mortgagee, agents, officers,
directors, partners, members, affiliates, successors, assigns, principals,
beneficiaries, and Landlord's property manager as additional insureds.
Simultaneously with delivery by Subtenant to Landlord of Subtenant's
countersignature to this Consent, Subtenant shall deliver to Landlord copies of
insurance policies or original certificates of the insurers evidencing such
insurance, together with evidence of the payment of all current premiums due
therefor for a period of not less than twelve (12) months with regard to the

5

--------------------------------------------------------------------------------






insurance to be maintained by Tenant and Subtenant and for a period equal to the
reasonably estimated period of time in which work shall be performed with regard
to the contractors and subcontractors performing work in, on or at the Subleased
Premises, which insurance policies or certificates of insurance shall state that
such insurance coverage may not be amended, changed or canceled without at least
thirty (30) days' prior written notice to Landlord. Tenant and Subtenant
acknowledge that delivery of such copies of insurance policies or original
certificates is a condition precedent to Landlord's obligations and to the
granting of this Consent by Landlord and to Subtenant's rights herein.


13.    Landlord shall not be liable for any brokerage commission, finder's fee
or any other payment in connection with the Sublease. Tenant and Subtenant agree
to indemnify and hold Landlord harmless from and against any loss, cost,
expense, damage or liability, including reasonable attorneys' fees, incurred as
a result of a claim by any person or entity (i) that it is entitled to a
commission, finder's fee or like payment in connection with the Original
Sublease or the Amendment, or (ii) relating to or arising out of the Original
Sublease or the Amendment or any related agreements or dealings. Tenant and
Subtenant agree that Landlord is not responsible for the payment of any
commissions or fees in connection with this transaction.


14.    Tenant agrees to hold any and all payments due under the Sublease as a
trust fund to be applied first to the satisfaction of all of Tenant's
obligations under the Prime Lease and hereunder before using any part thereof
for any other purpose.


15.    Tenant agrees that Tenant shall, on the date hereof, reimburse Landlord
for the reasonable out-of-pocket costs paid or incurred by Landlord in
connection with the review of the Sublease and Amendment, and the documentation
of this Consent, including, without limitation, reasonable legal fees. Tenant
and Subtenant acknowledge that such reimbursement is a condition precedent to
Landlord's obligations and to the granting of this Consent by Landlord and to
Subtenant's rights herein.


16.    (a)    No alterations, additions (electrical or otherwise), or physical
changes shall be made in the Subleased Premises, except pursuant to the
covenants, agreements, provisions, terms and conditions of the Prime Lease and
this Consent. Tenant agrees that Tenant and Subtenant are solely responsible for
obtaining all permits and approvals required by any governmental or
quasi-governmental agency for any work or otherwise required in connection with
the Sublease or the Amendment or which Tenant or Subtenant elects to perform in
the Subleased Premises.


(b)    Notwithstanding Section 17(a) of the Amendment, Landlord does not consent
to perform, construct or install any of Subtenant's Improvements. Any
alterations, improvements and/or additions in or to the Subleased Premises,
including without limitation, Subtenant's Improvements, shall be subject to the
provisions of Article 8.3 of the Prime Lease. In addition, all work performed by
or for the benefit of Subtenant shall be subject to the Construction
Requirements set forth in Exhibit 1 attached hereto and made a part hereof.


17.    Tenant hereby represents and warrants to Landlord that: (i) Landlord has
complied with all of its obligations contained in the Prime Lease; and (ii) no
event has occurred and no condition exists which, with the passage of time or
the giving of notice or both, would constitute a default by Landlord or Tenant
under the Prime Lease.


18.    Tenant and Subtenant represent and warrant to Landlord that neither
Tenant, Subtenant nor any of their respective partners, members or shareholders:
(i) is listed on the

6

--------------------------------------------------------------------------------






Specially Designated Nationals and Blocked Persons List maintained by the Office
of Foreign Asset Control, Department of the Treasury (“OFAC”) pursuant to
Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (“Order”) and all
applicable provisions of Title III of the USA PATRIOT ACT (Public Law No. 107-56
(October 26, 2001)); (ii) is listed on the Denied Persons List and Entity List
maintained by the United States Department of Commerce; (iii) is listed on the
List of Terrorists and List of Disbarred Parties maintained by the United States
Department of State; (iv) is listed on any list or qualification of “Designated
Nationals” as defined in the Cuban Assets Control Regulations 31 C.F.R. Part
515; (v) is listed on any other publicly available list of terrorists, terrorist
organizations or narcotics traffickers maintained by the United States
Department of State, the United States Department of Commerce or any other
governmental authority or pursuant to the Order, the rules and regulations of
OFAC (including, without limitation, the Trading with the Enemy Act, 50 U.S.C.
App. 1-44; the International Emergency Economic Powers Act, 50 U.S.C. § 1701-06;
the unrepealed provision of the Iraqi Sanctions Act, Publ.L. No. 101-513; the
United Nations Participation Act, 22 U.S.C. § 2349 aa-9; The Cuban Democracy
Act, 22 U.S.C. § 60-01-10; The Cuban Liberty and Democratic Solidarity Act,
18.U.S.C. § 2332d and 233; and The Foreign Narcotic Kingpin Designation Act,
Publ. L. No. 106-201, all as may be amended from time to time); or any other
applicable requirements contained in any enabling legislation or other Executive
Orders in respect of the Order (the Order and such other rules, regulations,
legislation or orders are collectively called the “Orders”); (vi) is engaged in
activities prohibited in the Orders; or (vii) has been convicted, pleaded nolo
contendere, indicted, arraigned or custodially detained on charges involving
money laundering or predicate crimes to money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes or
violation of the Bank Secrecy Act (31 U.S.C. § 5311 et. seq.).


19.    (a)    Notwithstanding anything contained in the Sublease or the Original
Consent to the contrary, Tenant and Subtenant acknowledge and agree that Article
12 of the Prime Lease does not permit further assignment or subletting by the
Tenant or the Subtenant without Landlord's prior written consent, and that
Article 12 remains in full force and effect upon Tenant and Subtenant.


(b)    Landlord may consent to subsequent subsubleases or assignments of the
Sublease or any modifications or amendments to the Sublease without notice to or
obtaining the consent of Tenant.


20.    Nothing herein shall limit or prejudice Landlord's right to require in
the future full, strict and timely enforcement of all of Landlord's rights and
remedies contained in the Prime Lease, including, but not limited to, in Article
13 of the Prime Lease.


21.    (a)    Tenant and the person executing and delivering this Consent on
Tenant's behalf each represents and warrants that such person is duly authorized
to so act; that Tenant is duly organized, is qualified to do business in the
jurisdiction in which the Building is located, is in good standing under the
laws of the state of its organization and the laws of the jurisdiction in which
the Building is located, and has the power and authority to enter into this
Consent; and that all action required to authorize Tenant and such person to
enter into this Consent has been duly taken.


(b)    Subtenant and the person executing and delivering this Consent on
Subtenant's behalf each represents and warrants that such person is duly
authorized to so act; that Subtenant is duly organized, is qualified to do
business in the jurisdiction in which the Building is located, is in good
standing under the laws of the state of its organization and the

7

--------------------------------------------------------------------------------






laws of the jurisdiction in which the Building is located, and has the power and
authority to enter into this Consent; and that all action required to authorize
Subtenant and such person to enter into this Consent has been duly taken.


22.    In the event of a conflict between any of the terms of this Consent and
the terms of the Original Consent or the Sublease, the terms of this Consent
shall control.


23.    This Consent and any disputes arising hereunder shall be governed by the
laws of the State of New Jersey (without giving effect to such State's
principles of conflicts of laws) and shall be binding upon and inure to the
benefit of the parties, and their respective permitted successors and assigns,
subject to all agreements and restrictions contained in the Prime Lease, the
Sublease, the Original Consent and herein. The agreements contained herein
constitute the entire understanding between the parties with respect to the
subject matter hereof, and supersede all prior agreements, written or oral,
inconsistent herewith. No amendment, modification or change to the Sublease, the
Original Consent or this Consent will be effective unless Landlord shall have
given its prior written consent thereto. This Consent may be amended only in
writing, signed by all parties hereto.


24.    The parties hereto hereby waive trial by jury in any action, proceeding,
claim or counterclaim brought by any party hereto against the other party(ies)
on any matter whatsoever arising out of or in any way connected to the Prime
Lease, the Sublease, the Original Consent, this Consent, the Subleased Premises,
the relationship of the parties, the use or occupancy of the Subleased Premises
and/or any injury or damage.


25.    Tenant and Subtenant each represents to Landlord that no additional
payments of rent or any other consideration has been paid or hereafter is
payable by Subtenant to Tenant in connection with the Sublease, other than as
set forth in the Sublease.


26.    Tenant and Subtenant jointly and severally represent to Landlord that all
documents and writings submitted to Landlord in connection with the Original
Consent and this Consent, including without limitation, the Sublease and all
financial information, are true, complete and accurate in all material respects,
it being acknowledged that Landlord has relied on and is relying thereon in the
granting of this Consent and the Initial Consent. If Landlord reasonably
determines that such representation is false in any material aspect, Landlord
shall have the right to withhold or withdraw such Consent on notice to Tenant
and Subtenant.


27.    Notwithstanding anything stated to the contrary in the Sublease, Landlord
does not represent, approve of or consent to the specific number of reserved and
unreserved parking spaces to which Tenant is entitled or which have been
assigned or transferred to Subtenant; it being acknowledged that Tenant has
assigned or transferred to Subtenant the right to use not more than the maximum
number of parking spaces to which Tenant is entitled, to which Landlord
consents.


28.    Subtenant's right of access pursuant to Section 15 of the Amendment is
subject to Sections 11.5, 11.7, 11.8, 11.9 and 11.10 of the Prime Lease.


29.    Landlord does not consent to Section 24 of the Amendment.


[Signature page follows.]

8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the following parties have executed this Consent to
Amendment to Sublease as of the date first above written.
 
Tenant:
 
PDI, INC., a Delaware corporation
 
By:  /s/ Jeffrey Smith
Name:  Jeffrey Smith
Title:        CFO         
 
Subtenant:
 
MEDASSETS NET REVENUE SYSTEMS, LLC, a Delaware limited liability company
 
By:  /s/ Jonathan H. Glenn
Name:  Jonathan H. Glenn
Title: Vice President and Secretary
 
Landlord:
 
MIREF SADDLE RIVER, LLC, a Delaware limited liability company
By: McMORGAN & COMPANY LLC, its manager, a Delaware limited liability company
 
By:  /s/ Brian Seaman
Name:  Brian Seaman
Title:  Director


9

--------------------------------------------------------------------------------






EXHIBIT 1
Construction Requirements
Notwithstanding anything to the contrary set forth in this Consent or the Prime
Lease, any work performed at the Building or on the Subleased Premises by
Subtenant or its contractors in connection with any Subtenant's Improvements or
other work shall be subject to the following additional requirements:


(a)    Such work shall not proceed until Landlord has approved (which approval
shall not be unreasonably withheld or delayed): (i) Subtenant's contractor; (ii)
the amount and coverage of public liability and property damage insurance, with
Landlord and the Additional Insureds named as additional insureds, carried by
Subtenant's contractor; (iii) complete and detailed plans and specifications for
such work; and (iv) a schedule for the work.


(b)    All work shall be done in conformity with a valid permit when required, a
copy of which shall be furnished to Landlord before such work is commenced. In
any case, all such work shall be performed in accordance with all applicable
laws. Notwithstanding any failure by Landlord to object to any such work,
Landlord shall have no responsibility for Subtenant's failure to comply with
applicable laws or for Subtenant's failure to comply with the applicable
provisions of the Prime Lease or this Consent.


(c)    All contractors and subcontractors retained at the Project by Subtenant
to perform construction or Subtenant improvement work shall be signatory to a
collective bargaining agreement.


(d)    Tenant and Subtenant, jointly and severally, shall indemnify, defend and
hold Landlord and its partners harmless for all liabilities, claims and damages,
including consequential damages, in connection with or resulting from any work
performed by Subtenant at the Building or on the Subleased Premises.





















































Exhibit 1-1

--------------------------------------------------------------------------------






SCHEDULE C


THIRD FLOOR EXISTING FURNITURE


 
 
 
 
 
 
 
 
 
Saddle River Furniture Listing:
 
 
 
Description
#
 
 
Cubicles
91
 
 
Office Desk & Bookcase
60
 
 
Chairs
189
 
 
Office meeting tables
18
 
 
Storage Shelves
14
 
 
Conference tables
13
 
 
Conference chairs
43
 
 
Filing Cabinets
134
 
 
 
 
 
 
Boardroom
 
 
 
Boardroom Table
1
 
 
Leather chairs
19
 
 
 
 
 
 
Training Room
 
 
 
8 Training room tables
8
 
 
Chairs
22
 
 
 
 
 
 
Breakroom
 
 
 
Tables
7
 
 
Chairs
17
 
 
Counter Stools
5
 
 
Terrace Picnic Tables
3
 
 
Fridge
1
 
 
Microwave
1
 
 
 
 
 
 
Misc:
 
 
 
Avaya Phones
100
 
 
Fridge
1
 
 
Microwave
1


 








1